DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann (US 9,315,344), Korobov et al. (US 2019/0355144) and McCloskey et al. (US 2014/0104414).
Regarding claim 1, Lehmann discloses a system, comprising: 
a sensing system (“For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” at col. 13, line 58; looking at Figure 3, there are multiple cameras designated by numeral 330; “The projection device may be any type of light emitting component, such as a standard projector, light emitting diode, laser, etc. In the illustrated example, the projection device 304 is identifying to the stacking agent 224 that container 305 is the next container to be stacked on a transportation unit” at col. 12, line 19); 
at least one computing device in data communication with the sensing system (computing system); and 
at least one application executable in the at least one computing device (“In the context of software, the blocks represent computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, perform the recited operations” at col. 20, line 51), wherein, when executed, the at least one application causes the at least one computing device to at least: 
determine a layout configuration, the layout configuration representing a cross-section of a loading space (“For each stack quadrant on each transportation unit, the current stacking configuration is determined, as in 808. This may include, identifying stacked containers already located on or in the transportation unit and/or the planned placement of containers currently in route to the transportation unit. If it is determined that there are not multiple transportation units scheduled for delivery to the destination, a current stacking configuration of the stack quadrant(s) for a single transportation unit scheduled for delivery to that destination may be determined, as in 810” at col. 21, line 36); 
determine item data associated with a plurality of incoming items to be loaded within the loading space (“The example process 800 begins by identifying one or more item packages for a destination, as in 802. As discussed above, a destination may be the final destination for delivery of the item package, or an interim destination to which the item package will be delivered upon leaving a materials handling facility” at col. 21, line 13); and
generate a notification on a user interface rendered on a display device associated with a loading agent (“For example, the correct placement of the container may be projected onto the transportation unit to aid the stacking agent in correctly orienting and positioning the container. Alternatively, a display may be used to provide a graphical representation to the stacking agent as to the appropriate placement of the container on the transportation unit” at col. 23, line 48; “In this example, as containers arrive at the stack station 208, the stacking engine may identify to the stacking agent 224 the next container to be stacked. For example, a projection device 304 may be used to visually identify or highlight to the agent the next container to be stacked” at col. 12, line 15).
Lehmann does not explicitly disclose point cloud data obtained from the sensing system.
Korobov et al. teaches a system in the same field of endeavor of package loading, comprising:
a sensing system (“imaging device 103 may be positioned in the container, or at a dock door of the container facing the package wall 112” at paragraph 0016, last sentence; “More specifically, the imaging device 103 is deployed to capture image data and depth data of the package space 110 and communicates with the computing device 101 for post-processing. The device 103 includes an image sensor 104 (e.g. one or more digital cameras) and a depth sensor 105 (e.g. one or more Light Detection and Ranging (LIDAR) sensors or one or more depth cameras, including those employing structured light patterns, such as infrared light, and/or stereo image sensors)” at paragraph 0017, line 1; therefore each imaging device contains at least one depth camera, perhaps multiple and each container has an associated imaging device, thereby comprising a plurality of 3D cameras);
at least one application executable in the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least: 
determine a layout configuration based at least in part on point cloud data obtained from the sensing system (“At block 815, the package placement module 208 generates a 2D occupancy matrix based on the cropped depth data 910. For example, the package placement module 208 may extract the depth measurements of each point in the cropped depth data 910 to generate a 2D depth map (i.e. the occupancy matrix). The package placement module 208 then segments the package wall 112 into regions 915 of the occupancy matrix” at paragraph 0064, line 1), the point cloud data representing a cross-section of a loading space (“The package placement module 208 then segments the package wall 112 into regions 915 of the occupancy matrix. For example, the regions 915 may be detected in 2D space using a mean-shift segmentation function. Specifically, the mean-shift segmentation function identifies different objects in the 2D occupancy matrix” at paragraph 0064, line 6; “At block 820, the package placement module 208 obtains a location within the package space for placement of the package. In particular, the package placement module 208 uses the occupancy matrix, the regions 915 and the horizontal line segments 916 in consideration of the metadata of package (e.g. the package dimensions, weight, destination, etc. obtained at block 303) to obtain a location for placement of the package” at paragraph 0065).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the depth cameras and occupancy matrix as taught by Korobov et al. to determine the layout of Lehmann to be able to determine the optimal location for package placement even in conditions of obstruction and clutter (see Korobov et al. at paragraphs 0054 and 0063).
The Lehmann and Korobov et al. combination does not explicitly disclose determining that the sensing system needs to be repositioned based at least in part on the layout configuration and the item data and the notification alerting the loading agent that the sensing system needs to be repositioned.
McCloskey et al. teaches a system in the same field of endeavor of package scanning, comprising:
at least one application executable in the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least: 
determine that the sensing system needs to be repositioned based at least in part on the layout configuration and the item data (“In exemplary embodiments, the object analysis system may include positioning devices, (e.g., servo motors, tilt motors, and/or three-axis accelerometers) to change the position of the range camera relative to the object. In this regard, the computing device 104 may be configured to control and receive signals from the positioning devices. After evaluating image viability and/or quality, the computing device may place the object analysis system in an adjust mode” at paragraph 0060; though not explicit, viability would include determination of whether or not the object is suitably framed); and 
generate a notification on a user interface rendered on a display device associated with a loading agent, the notification alerting the loading agent that the sensing system needs to be repositioned (“In semiautomatic adjust mode, the computing device may be configured to provide visual or audio feedback to an operator that then moves the range camera (e.g., adjusts the camera's tilt angle and/or height)” at paragraph 0060, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the camera adjustment as taught by McCloskey et al. in the system of the Lehmann and Korobov et al. combination to ensure that the objects of interest are captured in such a way that ensures successful object analysis (see McCloskey et al. at paragraph 0060, last sentence).
Regarding claim 2, the Lehmann, Korobov et al. and McCloskey et al. combination discloses a system wherein the sensing system comprises a plurality of three-dimensional cameras and a projector (“For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” Lehmann at col. 13, line 58; looking at Figure 3 of Lehmann, there are multiple cameras designated by numeral 330; “The projection device may be any type of light emitting component, such as a standard projector, light emitting diode, laser, etc. In the illustrated example, the projection device 304 is identifying to the stacking agent 224 that container 305 is the next container to be stacked on a transportation unit” Lehmann at col. 12, line 19; “imaging device 103 may be positioned in the container, or at a dock door of the container facing the package wall 112” Korobov et al. at paragraph 0016, last sentence; “More specifically, the imaging device 103 is deployed to capture image data and depth data of the package space 110 and communicates with the computing device 101 for post-processing. The device 103 includes an image sensor 104 (e.g. one or more digital cameras) and a depth sensor 105 (e.g. one or more Light Detection and Ranging (LIDAR) sensors or one or more depth cameras, including those employing structured light patterns, such as infrared light, and/or stereo image sensors)” Korobov et al. at paragraph 0017, line 1; therefore each imaging device contains at least one depth camera, perhaps multiple and each container has an associated imaging device, thereby comprising a plurality of 3D cameras; “In other examples, the feedback device 106 may be a steerable pointing device configured to project the indication into the package space” Korobov et al. at paragraph 0067, line 9).
Regarding claim 4, the Lehmann, Korobov et al. and McCloskey et al. combination discloses a system wherein determining that the sensing system needs to be repositioned is further based at least in part on at least one of a completion of an item wall or a detected error in placement of an item in the cross-section of the loading space (“The stacking engine may also verify that the appropriate container has been placed in the correct position on the transportation unit. For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” Lehmann at col. 13, line 56; therefore, an incorrectly placed container may trigger an adjustment of the camera position as taught by McCloskey et al. so that the container may be subsequently analyzed for repositioning or the stacking configuration may be re-evaluated).
Regarding claim 5, the Lehmann, Korobov et al. and McCloskey et al. combination discloses a system wherein, when executed, the at least one application further causes the at least one computing device to at least determine a specific item of the plurality of incoming items to be placed in an unoccupied space of the layout configuration (“Upon identifying the stacking configuration for each stack quadrant to include the item packages identified by the example process 800, the sequencing of picking of the items for those item packages may be determined and planned such that it will correspond with the order in which the containers should be stacked in each stack quadrant, as in 814. For example, items to be packed into a container that is to be placed first onto a stack quadrant will be planned for picking first. Items to be packed in a container that will be placed on top of that item package will be planned for later picking” Lehmann at col. 21, line 62).
Regarding claim 6, the Lehmann, Korobov et al. and McCloskey et al. combination discloses a system wherein the at least one computing device is configured to verify that the specific item of the plurality of incoming items has been placed in the unoccupied space of the layout configuration based at least in part on subsequent point cloud data obtained from the sensing system after the specific item has been placed in the loading space, the subsequent point cloud data representing an updated cross-section of the loading space (“The stacking engine may also verify that the appropriate container has been placed in the correct position on the transportation unit. For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” Lehmann at col. 13, line 56, using the point cloud data as taught by Korobov et al.).
Regarding claim 7, the Lehmann, Korobov et al. and McCloskey et al. combination discloses a system wherein the layout configuration corresponds to a representation of a layout of items stacked within the cross-section of the loading space (“For each stack quadrant on each transportation unit, the current stacking configuration is determined, as in 808. This may include, identifying stacked containers already located on or in the transportation unit and/or the planned placement of containers currently in route to the transportation unit. If it is determined that there are not multiple transportation units scheduled for delivery to the destination, a current stacking configuration of the stack quadrant(s) for a single transportation unit scheduled for delivery to that destination may be determined, as in 810” Lehmann at col. 21, line 36).

Claim(s) 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann and Anderson (US 2018/0194575).
Regarding claim 9, Lehmann discloses a method for loading an item into a loading space, comprising: 
identifying, via at least one computing device of an item loading system, a loading configuration within the loading space based at least in part on a cross-section of the loading space (“Upon determining the current configuration for each identified stack quadrant, the example process 800 may plan a stacking configuration (if none exists) or modify an existing stacking configuration to include the one or more containers containing the item packages identified at block 802, as in 812” at col. 21, line 47); 
determining, via the at least one computing device, item data associated with the item, the item data comprising a respective mass, a respective volume, and a respective type for the item (“For example, the weight of the container may be known and when added to the transportation unit” at col. 14, line 11; “Once the standard container or custom container is packed with the item package and any non-item content (e.g., dunnage, advertisements), the container may be weighed. Actual weight of a container may be used to determine the shipping costs for the container, the weight of the corrugate, whether the appropriate items are contained in the container, to confirm that the container has been placed in the proper stack quadrant of a transportation unit as part of stacking, etc. The estimated weight for the container may be based on, for example, the estimated or known weight for each item of the item package, the density and calculated weight of the corrugate, and the weight of any non-item content. Alternatively, the actual weight may be compared to the actual weight of the same item package previously packaged and shipped in either a custom container or a standard container” at col. 18, line 44; “In some implementations, a custom container pack station 602 may include an item dimensionalizer 630 (e.g., Cubiscan) that scans items as they arrive at the custom container pack station 602 and determines the actual dimensions of each item or item package to be packed. For item packages with multiple items to be packed in a custom container, this process may include determining the appropriate arrangement of the items for placement in a formed custom container to optimize usage of the custom container. Based on the determined configuration, an overall volume for the item package may be computed and used as the custom container dimension values for forming the custom container” at col. 17, line 18; “In still other examples, the stacking engine may consider customer expectations. If the customer has ordered a small item, there may be an upper bound on the volume of the box into which the item is to be shipped to ensure a good customer experience. In still other examples, the stacking engine may consider whether one or more items of the item package are potentially fragile and may have a higher likelihood of damage if the container volume is expanded” at col. 18, line 26; determining the fragility of the item is determining a type);
determining, via the at least one computing device, that the item loading system needs to be repositioned based at least in part on the loading configuration and the item data (“The stacking engine may also verify that the appropriate container has been placed in the correct position on the transportation unit. For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” at col. 13, line 56).
Lehmann does not explicitly disclose sending, via the at least one computing device, a notification to a loading agent, the notification alerting the loading agent that the item loading system needs to be repositioned.
Anderson teaches a system in the same field of endeavor of package loading, comprising:
determining, via the at least one computing device, that the item loading system needs to be repositioned based at least in part on the loading configuration and the item data (“At block 620, the method may include transporting the parcel from the storage location of the parcel to a loading location of the parcel based on the plot information that maps planned location of one or more parcels in the trailer. In some examples, the network entity may verify the loading of the one or more parcels by the automated guide vehicle based on a camera mounted in the trailer of the truck. Accordingly, if the automated guide vehicle deviates from a mapped plan of the cabin (e.g., if the loading location of the parcel exceeds a predetermined threshold distance from the planned location of the parcel)” at paragraph 0062, line 1); and
sending, via the at least one computing device, a notification to a loading agent, the notification alerting the loading agent that the item loading system needs to be repositioned (“the network entity may transmit instructions to the automated guide vehicle to correct the error in the loading. Thus, in some aspects, the guide vehicle controller 125 may receive instructions from the network entity that identify a loading error. The instructions may require the automated guide vehicle 103 to adjust the loading location of the parcel. For example, the automated guide vehicle may pick up the parcel from the loading location to the planned location based on the correction instructions transmitted by the network entity” at paragraph 0062, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the notification system as taught by Anderson in the system of Lehmann to be able to automatically initiate correction of erroneous package positioning.
Regarding claim 12, the Lehmann and Anderson combination discloses a system wherein determining that the item loading system needs to be repositioned is further based at least in part on at least one of a completion of an item wall or a detected error in placement of the item in the cross-section of the loading space (“The stacking engine may also verify that the appropriate container has been placed in the correct position on the transportation unit. For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” Lehmann at col. 13, line 56; “At block 620, the method may include transporting the parcel from the storage location of the parcel to a loading location of the parcel based on the plot information that maps planned location of one or more parcels in the trailer. In some examples, the network entity may verify the loading of the one or more parcels by the automated guide vehicle based on a camera mounted in the trailer of the truck. Accordingly, if the automated guide vehicle deviates from a mapped plan of the cabin (e.g., if the loading location of the parcel exceeds a predetermined threshold distance from the planned location of the parcel)” Anderson at paragraph 0062, line 1).
Regarding claim 13, the Lehmann and Anderson combination discloses a system further comprising determining, via the at least one computing device, an unoccupied space of the loading configuration to place the item according to an optimization function (“Upon identifying the stacking configuration for each stack quadrant to include the item packages identified by the example process 800, the sequencing of picking of the items for those item packages may be determined and planned such that it will correspond with the order in which the containers should be stacked in each stack quadrant, as in 814. For example, items to be packed into a container that is to be placed first onto a stack quadrant will be planned for picking first. Items to be packed in a container that will be placed on top of that item package will be planned for later picking” Lehmann at col. 21, line 62).
Regarding claim 14, the Lehmann and Anderson combination discloses a system further comprising verifying that the item has been placed in the unoccupied space based at least in part on subsequent data obtained from the item loading system after the item has been placed in the loading space, the subsequent data representing an updated cross-section of the loading space (“The stacking engine may also verify that the appropriate container has been placed in the correct position on the transportation unit. For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” Lehmann at col. 13, line 56).

Claim(s) 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann and McCloskey et al.
Regarding claim 16, Lehmann discloses a system, comprising:
a sensing system (“For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” at col. 13, line 58; looking at Figure 3, there are multiple cameras designated by numeral 330; “The projection device may be any type of light emitting component, such as a standard projector, light emitting diode, laser, etc. In the illustrated example, the projection device 304 is identifying to the stacking agent 224 that container 305 is the next container to be stacked on a transportation unit” at col. 12, line 19); 
at least one computing device (computing system); and 
at least one application executable in the at least one computing device (“In the context of software, the blocks represent computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, perform the recited operations” at col. 20, line 51), wherein, when executed, the at least one application causes the at least one computing device to at least: 
identify a loading configuration associated with a loading space, the loading configuration corresponding to a representation of items within a cross section of the loading space (“For each stack quadrant on each transportation unit, the current stacking configuration is determined, as in 808. This may include, identifying stacked containers already located on or in the transportation unit and/or the planned placement of containers currently in route to the transportation unit. If it is determined that there are not multiple transportation units scheduled for delivery to the destination, a current stacking configuration of the stack quadrant(s) for a single transportation unit scheduled for delivery to that destination may be determined, as in 810” at col. 21, line 36);
identify a sequence of a plurality of incoming items to be loaded into the loading space (“The example process 800 begins by identifying one or more item packages for a destination, as in 802. As discussed above, a destination may be the final destination for delivery of the item package, or an interim destination to which the item package will be delivered upon leaving a materials handling facility” at col. 21, line 13), the sequence being based on item data of the plurality of incoming items and the loading  configuration (“Upon identifying the stacking configuration for each stack quadrant to include the item packages identified by the example process 800, the sequencing of picking of the items for those item packages may be determined and planned such that it will correspond with the order in which the containers should be stacked in each stack quadrant, as in 814. For example, items to be packed into a container that is to be placed first onto a stack quadrant will be planned for picking first. Items to be packed in a container that will be placed on top of that item package will be planned for later picking” at col. 21, line 62);
generate a notification on a user interface rendered on a display device associated with a loading agent (“For example, the correct placement of the container may be projected onto the transportation unit to aid the stacking agent in correctly orienting and positioning the container. Alternatively, a display may be used to provide a graphical representation to the stacking agent as to the appropriate placement of the container on the transportation unit” at col. 23, line 48; “In this example, as containers arrive at the stack station 208, the stacking engine may identify to the stacking agent 224 the next container to be stacked. For example, a projection device 304 may be used to visually identify or highlight to the agent the next container to be stacked” at col. 12, line 15).
Lehmann does not explicitly disclose determining that the sensing system needs to be repositioned based at least in part on the sequence of the plurality of incoming items and the notification alerting the loading agent that the sensing system needs to be repositioned.
McCloskey et al. teaches a system in the same field of endeavor of package scanning, comprising:
at least one application executable in the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least: 
determine that the sensing system needs to be repositioned based at least in part on the layout configuration and the item data (“In exemplary embodiments, the object analysis system may include positioning devices, (e.g., servo motors, tilt motors, and/or three-axis accelerometers) to change the position of the range camera relative to the object. In this regard, the computing device 104 may be configured to control and receive signals from the positioning devices. After evaluating image viability and/or quality, the computing device may place the object analysis system in an adjust mode” at paragraph 0060; though not explicit, viability would include determination of whether or not the object is suitably framed); and 
generate a notification on a user interface rendered on a display device associated with a loading agent, the notification alerting the loading agent that the sensing system needs to be repositioned (“In semiautomatic adjust mode, the computing device may be configured to provide visual or audio feedback to an operator that then moves the range camera (e.g., adjusts the camera's tilt angle and/or height)” at paragraph 0060, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the camera adjustment as taught by McCloskey et al. in the system of Lehmann to ensure that the objects of interest are captured in such a way that ensures successful object analysis (see McCloskey et al. at paragraph 0060, last sentence).
Regarding claim 17, the Lehmann and McCloskey et al. combination discloses a system wherein determining that the sensing system needs to be repositioned is further based at least in part on at least one of a completion of an item wall or a detected error in placement of an item in the cross section of the loading space (“The stacking engine may also verify that the appropriate container has been placed in the correct position on the transportation unit. For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” Lehmann at col. 13, line 56; therefore, an incorrectly placed container may trigger an adjustment of the camera position as taught by McCloskey et al. so that the container may be subsequently analyzed for repositioning or the stacking configuration may be re-evaluated).
Regarding claim 18, the Lehmann and McCloskey et al. combination discloses a system wherein, when executed, the at least one application further causes the at least one computing device to generate another notification that includes an identification of a next item in the sequence and a location of placement of the next item within the loading space (“For example, the correct placement of the container may be projected onto the transportation unit to aid the stacking agent in correctly orienting and positioning the container. Alternatively, a display may be used to provide a graphical representation to the stacking agent as to the appropriate placement of the container on the transportation unit” Lehmann at col. 23, line 48; “In this example, as containers arrive at the stack station 208, the stacking engine may identify to the stacking agent 224 the next container to be stacked. For example, a projection device 304 may be used to visually identify or highlight to the agent the next container to be stacked” Lehmann at col. 12, line 15).

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann, Korobov et al. and McCloskey et al. as applied to claim 2 above, and further in view of Kirk (US 2011/0122257).
The Lehmann, Korobov et al. and McCloskey et al. combination discloses the elements of claim 2 as described above.
The Lehmann, Korobov et al. and McCloskey et al. combination does not explicitly disclose that the plurality of 3D cameras are configured to be calibrated in response to repositioning the sensing system.
Kirk teaches a system in the same field of endeavor of surveillance, comprising:
calibrating the sensor in response to repositioning the package loading system (“For example, if one of the plurality of cameras 12 is bumped or otherwise moved from the known location of the camera, processor 20 can detect that the position of the calibration pixels 24 within the image 16 of the shifted camera 12 has changed. For example, processor 20 can detect a change in the relative position of a calibration pixel 24 and a landmark within AOI 4 or a change in the relative position of two or more calibration pixels 24. When processor 20 detects this change, it orders that system 10 be recalibrated” at paragraph 0054, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform a recalibration as taught by Kirk in response to moving the system of the Lehmann, Korobov et al. and McCloskey et al. combination to ensure that the imaging system is properly calibrated for the change in imaging conditions.

Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann, Korobov et al. and McCloskey et al. as applied to claim 1 above, and further in view of Battles et al. (US 2017/0043953).
The Lehmann, Korobov et al. and McCloskey et al. combination discloses the elements of claim 1 as described above.
The Lehmann, Korobov et al. and McCloskey et al. combination does not explicitly disclose wherein the item data associated with the plurality of incoming items is received via a conveyor sensor located on a conveyor system used to transport the plurality of incoming items to the loading space.
Battles et al. teaches a system in the same field of endeavor of package loading, wherein the item data associated with the plurality of incoming items is received via a conveyor sensor (“When dunnage and/or other material has been added to the container and the container sealed, the instructions cause the conveyor 603 to route the container to an automated check-weight station 607 that weighs the packed container 602 to confirm that the weight of the packed container corresponds with the expected weight of the container. For example, the materials handling control system maintains item information including the weight of the items and calculates the expected weight of the container based on the contained items, container weight and weight of the added dunnage and/or other materials” at paragraph 0090, line 1) located on a conveyor system used to transport the plurality of incoming items to the loading space (“Alternatively, or in addition thereto, the conveyor 122 may divert containers onto conveyors that terminate within or near a transportation vehicle” at paragraph 0050, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the automated loading device as taught by Battles et al. to load the packages of the Lehmann, Korobov et al. and McCloskey et al. combination as a way of “decreasing handling and processing times for each item and reducing potential for mishandling of the items” (Battles et al. at paragraph 0031, line 4).

Claim(s) 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann and Anderson as applied to claim 9 above, and further in view of Korobov et al.
The Lehmann and Anderson combination discloses a system wherein the item loading system comprises a plurality of cameras and a projector (“For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” Lehmann at col. 13, line 58; looking at Figure 3, there are multiple cameras designated by numeral 330; “The projection device may be any type of light emitting component, such as a standard projector, light emitting diode, laser, etc. In the illustrated example, the projection device 304 is identifying to the stacking agent 224 that container 305 is the next container to be stacked on a transportation unit” Lehmann at col. 12, line 19).
The Lehmann and Anderson combination does not explicitly disclose that the cameras are three-dimensional cameras.
Korobov et al. teaches a system in the same field of endeavor of package loading, comprising:
a sensing subsystem comprising a plurality of three-dimensional (3D) cameras (“imaging device 103 may be positioned in the container, or at a dock door of the container facing the package wall 112” at paragraph 0016, last sentence; “More specifically, the imaging device 103 is deployed to capture image data and depth data of the package space 110 and communicates with the computing device 101 for post- processing. The device 103 includes an image sensor 104 (e.g. one or more digital cameras) and a depth sensor 105 (e.g. one or more Light Detection and Ranging (LIDAR) sensors or one or more depth cameras, including those employing structured light patterns, such as infrared light, and/or stereo image sensors)” at paragraph 0017, line 1; therefore each imaging device contains at least one depth camera, perhaps multiple and each container has an associated imaging device, thereby comprising a plurality of 3D cameras) and a projector (“In other examples, the feedback device 106 may be a steerable pointing device configured to project the indication into the package space” at paragraph 0067, line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the depth cameras and occupancy matrix as taught by Korobov et al. to determine the layout of the Lehmann and Anderson combination to be able to determine the optimal location for package placement even in conditions of obstruction and clutter (see Korobov et al. at paragraphs 0054 and 0063).

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann and Anderson as applied to claim 9 above, and further in view of Battles et al.
The Lehmann and Anderson combination discloses the elements of claim 9 as described above.
The Lehmann and Anderson combination does not explicitly disclose receiving, via the at least one computing device, the item data via a conveyor sensor located on a conveyor system used to transport the item to the loading space.
Battles et al. teaches a system in the same field of endeavor of package loading, receiving, via the at least one computing device, the item data via a conveyor sensor (“When dunnage and/or other material has been added to the container and the container sealed, the instructions cause the conveyor 603 to route the container to an automated check-weight station 607 that weighs the packed container 602 to confirm that the weight of the packed container corresponds with the expected weight of the container. For example, the materials handling control system maintains item information including the weight of the items and calculates the expected weight of the container based on the contained items, container weight and weight of the added dunnage and/or other materials” at paragraph 0090, line 1) located on a conveyor system used to transport the item to the loading space (“Alternatively, or in addition thereto, the conveyor 122 may divert containers onto conveyors that terminate within or near a transportation vehicle” at paragraph 0050, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the automated loading device as taught by Battles et al. to load the packages of the Lehmann and Anderson combination as a way of “decreasing handling and processing times for each item and reducing potential for mishandling of the items” (Battles et al. at paragraph 0031, line 4).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann, Anderson and Korobov et al. as applied to claim 10 above, and further in view of Kirk.
The Lehmann, Anderson and Korobov et al. combination discloses the elements of claim 10 as described above.
The Lehmann, Anderson and Korobov et al. combination does not explicitly disclose that the plurality of 3D cameras are configured to be calibrated in response to repositioning the sensing system.
Kirk teaches a system in the same field of endeavor of surveillance, comprising:
calibrating the sensor in response to repositioning the package loading system (“For example, if one of the plurality of cameras 12 is bumped or otherwise moved from the known location of the camera, processor 20 can detect that the position of the calibration pixels 24 within the image 16 of the shifted camera 12 has changed. For example, processor 20 can detect a change in the relative position of a calibration pixel 24 and a landmark within AOI 4 or a change in the relative position of two or more calibration pixels 24. When processor 20 detects this change, it orders that system 10 be recalibrated” at paragraph 0054, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to perform a recalibration as taught by Kirk in response to moving the system of the Lehmann, Anderson and Korobov et al. combination to ensure that the imaging system is properly calibrated for the change in imaging conditions.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann and McCloskey et al. as applied to claim 18 above, and further in view of Korobov et al.
The Lehmann and McCloskey et al. combination discloses a system wherein, when executed, the at least one application further causes the at least one computing device to verify that the next item in the sequence has been placed in the location of placement within the loading space based at least in part on data obtained from the sensing system, the data representing an updated cross section of the loading space (“The stacking engine may also verify that the appropriate container has been placed in the correct position on the transportation unit. For example, an image capture device 330 (e.g., camera) may be used to visually confirm that the appropriate container has been placed correctly on the transportation unit 208(1)” Lehmann at col. 13, line 56).
The Lehmann and McCloskey et al. combination does not explicitly disclose that the data is point cloud data.
Korobov et al. teaches a system in the same field of endeavor of package loading, comprising:
obtaining point cloud data from the sensing subsystem (“For each frame (i.e. a set of depth measurements forming a point cloud and a set of image pixels representing the package space 110) captured by the image sensor 104 and/or the depth sensor 105, the imaging device 103 interfaces with the computing device 101 to store current image data and the current depth data in the repository 132” at paragraph 0023, line 2), the point cloud data representing a cross-section of a vehicle interior (“At block 815, the package placement module 208 generates a 2D occupancy matrix based on the cropped depth data 910. For example, the package placement module 208 may extract the depth measurements of each point in the cropped depth data 910 to generate a 2D depth map (i.e. the occupancy matrix). The package placement module 208 then segments the package wall 112 into regions 915 of the occupancy matrix” at paragraph 0064, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the depth cameras and occupancy matrix as taught by Korobov et al. to determine the layout of the Lehmann and McCloskey et al. combination to be able to determine the optimal location for package placement even in conditions of obstruction and clutter (see Korobov et al. at paragraphs 0054 and 0063).

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lehmann and McCloskey et al. as applied to claim 16 above, and further in view of Battles et al.
The Lehmann and McCloskey et al. combination discloses the elements of claim 16 as described above.
The Lehmann and McCloskey et al. combination does not explicitly disclose that the item data associated with the plurality of incoming items is received via a conveyor sensor located on a conveyor system used to transport the plurality of incoming items to the loading space.
Battles et al. teaches a system in the same field of endeavor of package loading, wherein the item data associated with the plurality of incoming items is received via a conveyor sensor (“When dunnage and/or other material has been added to the container and the container sealed, the instructions cause the conveyor 603 to route the container to an automated check-weight station 607 that weighs the packed container 602 to confirm that the weight of the packed container corresponds with the expected weight of the container. For example, the materials handling control system maintains item information including the weight of the items and calculates the expected weight of the container based on the contained items, container weight and weight of the added dunnage and/or other materials” at paragraph 0090, line 1) located on a conveyor system used to transport the plurality of incoming items to the loading space (“Alternatively, or in addition thereto, the conveyor 122 may divert containers onto conveyors that terminate within or near a transportation vehicle” at paragraph 0050, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the automated loading device as taught by Battles et al. to load the packages of the Lehmann and McCloskey et al. combination as a way of “decreasing handling and processing times for each item and reducing potential for mishandling of the items” (Battles et al. at paragraph 0031, line 4).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-11, 13-16 and 20 of U.S. Patent No. 10,867,275 in view of McCloskey et al. or Anderson.
Regarding claim 1, ‘275 discloses a system, comprising: 
a sensing system (col. 16, lines 64-65); 
at least one computing device in data communication with the sensing system (col. 16, lines 66-67); and 
at least one application executable in the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least (col. 17, lines 1-4): 
determine a layout configuration based at least in part on point cloud data obtained from the sensing system, the point cloud data representing a cross-section of a loading space (col. 17, lines 5-12); 
determine item data associated with a plurality of incoming items to be loaded within the loading space (col. 17, lines 13-18); and 
determining that the sensing system needs to be repositioned based at least in part on the layout configuration and the item data (col. 17, lines 28-30).
‘275 does not explicitly disclose the notification alerting the loading agent that the sensing system needs to be repositioned.
McCloskey et al. teaches a system in the same field of endeavor of package scanning, comprising:
at least one application executable in the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least: 
determine that the sensing system needs to be repositioned based at least in part on the layout configuration and the item data (“In exemplary embodiments, the object analysis system may include positioning devices, (e.g., servo motors, tilt motors, and/or three-axis accelerometers) to change the position of the range camera relative to the object. In this regard, the computing device 104 may be configured to control and receive signals from the positioning devices. After evaluating image viability and/or quality, the computing device may place the object analysis system in an adjust mode” at paragraph 0060; though not explicit, viability would include determination of whether or not the object is suitably framed); and 
generate a notification on a user interface rendered on a display device associated with a loading agent, the notification alerting the loading agent that the sensing system needs to be repositioned (“In semiautomatic adjust mode, the computing device may be configured to provide visual or audio feedback to an operator that then moves the range camera (e.g., adjusts the camera's tilt angle and/or height)” at paragraph 0060, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the camera adjustment as taught by McCloskey et al. in the system of ‘275 to ensure that the objects of interest are captured in such a way that ensures successful object analysis (see McCloskey et al. at paragraph 0060, last sentence).
Regarding claim 9, ‘275 discloses a method for loading an item into a loading space, comprising: 
identifying, via at least one computing device of an item loading system, a loading configuration within the loading space based at least in part on a cross-section of the loading space (col. 17, lines 39-44); 
determining, via the at least one computing device, item data associated with the item, the item data comprising a respective mass, a respective volume, and a respective type for the item (col. 17, lines 45-47; col. 17, line 66 – col. 18, line 4).
‘275 does not explicitly disclose sending, via the at least one computing device, a notification to a loading agent, the notification alerting the loading agent that the item loading system needs to be repositioned.
Anderson teaches a system in the same field of endeavor of package loading, comprising:
determining, via the at least one computing device, that the item loading system needs to be repositioned based at least in part on the loading configuration and the item data (“At block 620, the method may include transporting the parcel from the storage location of the parcel to a loading location of the parcel based on the plot information that maps planned location of one or more parcels in the trailer. In some examples, the network entity may verify the loading of the one or more parcels by the automated guide vehicle based on a camera mounted in the trailer of the truck. Accordingly, if the automated guide vehicle deviates from a mapped plan of the cabin (e.g., if the loading location of the parcel exceeds a predetermined threshold distance from the planned location of the parcel)” at paragraph 0062, line 1); and
sending, via the at least one computing device, a notification to a loading agent, the notification alerting the loading agent that the item loading system needs to be repositioned (“the network entity may transmit instructions to the automated guide vehicle to correct the error in the loading. Thus, in some aspects, the guide vehicle controller 125 may receive instructions from the network entity that identify a loading error. The instructions may require the automated guide vehicle 103 to adjust the loading location of the parcel. For example, the automated guide vehicle may pick up the parcel from the loading location to the planned location based on the correction instructions transmitted by the network entity” at paragraph 0062, line 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize the notification system as taught by Anderson in the system of ‘275 to be able to automatically initiate correction of erroneous package positioning.
Regarding claim 16, ‘275 discloses a system, comprising: 
a sensing system (col. 18, lines 46-51); 
at least one computing device; and at least one application executable in the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least (col. 18, lines 24-28): 
identify a loading configuration associated with a loading space, the loading configuration corresponding to a representation of items stacked within a cross section of the loading space (col. 18, lines 29-32); 
identify a sequence of a plurality of incoming items to be loaded into the loading space, the sequence being based on item data of the plurality of incoming items and the loading configuration (col. 18, lines 33-42); and
generate a notification on a user interface rendered on a display device associated with a loading agent (col. 18, lines 43-45).
‘275 does not explicitly disclose determining that the sensing system needs to be repositioned based at least in part on the sequence of the plurality of incoming items and the notification alerting the loading agent that the sensing system needs to be repositioned.
McCloskey et al. teaches a system in the same field of endeavor of package scanning, comprising:
at least one application executable in the at least one computing device, wherein, when executed, the at least one application causes the at least one computing device to at least: 
determine that the sensing system needs to be repositioned based at least in part on the layout configuration and the item data (“In exemplary embodiments, the object analysis system may include positioning devices, (e.g., servo motors, tilt motors, and/or three-axis accelerometers) to change the position of the range camera relative to the object. In this regard, the computing device 104 may be configured to control and receive signals from the positioning devices. After evaluating image viability and/or quality, the computing device may place the object analysis system in an adjust mode” at paragraph 0060; though not explicit, viability would include determination of whether or not the object is suitably framed); and 
generate a notification on a user interface rendered on a display device associated with a loading agent, the notification alerting the loading agent that the sensing system needs to be repositioned (“In semiautomatic adjust mode, the computing device may be configured to provide visual or audio feedback to an operator that then moves the range camera (e.g., adjusts the camera's tilt angle and/or height)” at paragraph 0060, line 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the camera adjustment as taught by McCloskey et al. in the system of ‘275 to ensure that the objects of interest are captured in such a way that ensures successful object analysis (see McCloskey et al. at paragraph 0060, last sentence).

The following is a mapping between the claims of the instant application and the claims of ‘275:

Claims of Instant Application
Claims of ‘275
1
1
2
1
3
1 + obviousness (Kirk)
4
1
5
1
6
1 + obviousness (Lehmann and Korobov et al.)
7
1
8
1 + obviousness (Battles et al.)
9
4 + 8
10
4 + obviousness (Korobov et al.)
11
4 + obviousness (Kirk)
12
4 + obviousness (McCloskey et al.)
13
4
14
4 + obviousness (Lehmann)
15
4 + obviousness (Battles et al.)
16
13
17
13 + obviousness (McCloskey et al.)
18
13
19
13 + obviousness (Lehmann and Korobov et al.)
20
13 + obviousness (Battles et al.)



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574. The examiner can normally be reached Monday - Friday 9:30-5:30 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662